DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive. Applicant argues that unit connecting socket 27 does not constitute an adapter as set forth in the independent claim, because the socket serves to connect the light emitting module of the device with the power module.  However, it is possible, and in fact true, that the socket serves both to connect the light emitting module to the power housing, as well as to connect the light emitting module to the fiber bundle.  Specifically, socket 27, as shown in Figure 4, provides a mechanism to secure the front edge of fiber bundle 9 in place, and further provides a mechanism to secure light emitting module 32 in place, thereby ensuring that the two elements are in fact secured in place relative to each other (col 3, line 66-col 4, line 17).  Therefore, the rejection as set forth below is maintained and made final.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6 and 8-15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koeda et al., US 6007485 (hereinafter “Koeda”) in view of Dalton, US 2005/0162848 (hereinafter “Dalton”).
Regarding claims 1-6 and 8-15 Koeda teaches (at least in Figure 4) a handheld lighting system comprising a handheld housing extending from a proximal end to a distal end (see Figure 2, proximal end is light emitting end of endoscope and distal end is light unit and battery unit end of the endoscope), said handheld housing having an enclosure (26 and 30) proximate the distal end thereof, wherein said enclosure comprises a lower portion (30) and an upper portion (26), a light module (32) disposed removably and replaceably in said lower portion of said enclosure of the housing (co 4, lines 11-13) , an adapter (27) removably and replaceably disposed in said upper portion of the enclosure (adapter 27 is screwed into place inside plastic ring 26, and is therefore removable and replaceable) for coupling the light module (32) to a light guide (light guide 9) such that the light guide receives the light generated by the light module (see Figure 4), a battery operated power module (100) disposed within said housing and electrically coupled to said light module for providing electrical power thereto.  Koeda further teaches the light source is external to the adapter (Figure 4, light source 32 is at least partially external to the adapter 27).
Koeda teaches the invention as explained above but is silent as to the lens structure.  However, in the same field of endeavor of portable lighting devices, Dalton teaches (at least in Figure 12) a hollow chamber, a lens positioned in said hollow chamber (14), said lens having a lens body comprising an input surface for receiving light from the light source and an output surface (see Figure 12), said lens further comprising a collar encircling the lens (see edge member that protrudes downward in Figure 12 of lens 14), at least one sleeve disposed in said hollow chamber in contact with said collar for providing mechanical support (sleeve is top area of reflector that supports lens), an optical window disposed in 
Koeda teach the invention as explained above and further teaches an enclosure for a power module (Figure 6).  Koeda is silent as to a pair of connectors protruding through an internal wall for electrically connecting the light module to the power module.  However, in the same field of endeavor of portable lighting devices, Dalton teaches a pair of protruding connectors (Figure 2).  Further, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time the invention was made to provide such a means of power connection as it is a suitable alternative to the method of power connection taught by Koeda.
Koeda further teaches the light guide comprises an optical fiber (Figure 4, optical fiber 9).
Koeda further teaches said housing comprises corrugated external surface for facilitating transfer of heat (Figure 3).
Regarding claims 21-23, Koeda teaches the invention as explained above and further teaches the adapter (27, Figure 4) comprises an upper portion configured for removable and replaceable coupling to the light guide of the device (front portion that couples to light guide 9 with a screw tightener), and a lower portion configured for removable and replaceable engagement with the upper portion of the enclosure (rear portion), and the retaining window is configured to couple to the adapter (id), and the adapter is configured to couple to the light guide, so that the light module is optically coupled to the light guide (id).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koeda in view Dalton and further in view of Chen, CN 205079073 (hereinafter “Chen”).
Regarding claim 7, Koeda teaches the invention as explained above and further teaches a rotatable controlling ring (64, Figure 3) that serves to turn on and off the light.  However, Koeda is silent as to a means of controlling the intensity of the light.  In the same field of endeavor of portable lighting devices, Chen teaches a rotatable outer shell and an adjustable potentiometer electrically coupled to the light source to control the intensity of light emission (Abstract and Figures).  Therefore, in light of the teaching in Koeda that a rotatable outer shell may be used to control the on/off state of the light, it would have been obvious for one of ordinary skill in the art at the time of filing to provide a means of .
Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest a handheld lighting system comprising the adapter assembly as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875